243 Ga. 338 (1979)
253 S.E.2d 758
JACKSON
v.
JACKSON.
34549.
Supreme Court of Georgia.
Submitted February 9, 1979.
Decided March 7, 1979.
Rehearing Denied March 27, 1979.
*339 Greene, Smith & Davis, H. Darrell Greene, for appellant.
Fredericks, Jones & Wilbur, Robert L. Wilbur, for appellee.
BOWLES, Justice.
The parties, formerly husband and wife, were divorced by decree on May 26, 1978. An order settling all issues of alimony, child custody, child support and division of property was entered on November 9, 1978. Said order, in addition to requiring the husband-appellee to make child support payments, provided, "[A]ll the properties of the parties that were acquired since the date of marriage, up to and including the date of separation, October 16, 1977, shall be equally divided between the parties..." Appellant-wife contends that this requires a distribution to appellee of property belonging solely to her, which amounts to an illegal award of alimony to the husband.
No transcript of the evidence introduced at the hearing is presented to us for review on appeal. In the absence of a transcript, we must assume that evidence amended the pleadings under Code Ann. § 81A-115 and authorized the verdict rendered. Lowe v. Lowe, 238 Ga. 350 (232 SE2d 839) (1977); Pierce v. Pierce, 240 Ga. 289 (240 SE2d 67) (1977).
Judgment affirmed. All the Justices concur.